Title: Cotton Tufts to John Adams, 5 August 1778
From: Tufts, Cotton
To: Adams, John



Weymouth Augt. 5. 1778

The News of your Arrival at Paris gave us great Joy. Before your Letters reached America, the first Intelligence of your Arrival was obtain’d from an English Paper taken in a Prize. Previous to this in a New York Paper was inserted the Capture of the Boston by a 60 Gun Ship but no mention being made of her Contents more especially of a very valuable Article too important to have been passed over in Silence We made ourselves pretty easy being assured that they would have publickly gloried in the Acquisition of it.
Our Season was very fine untill the 24th. June having been favoured with moderate Heat and frequent Showers which gave us large Crops of English Hay and Pasturage. The Eclipse of that Day brought on a Change of Air to extreme Heat which encreased for 12 or 15 Days to a Degree greater than ever was known amongst us so early in the Year, it then became more cool for a few Days, afterwards the Heat returnd and continued to this Time, very little Rain having fallen untill Three or Four Days past, so that we have sufferd much in our Gardens and the Indian Corn will by the Drought be lessend greatly. Our English Grain much blasted—a very good Crop of Flax. A very plentiful Rain this Day and for 4 Days past in different Places will I trust give a new Appearance to the Earth. On the 28th. June the Heat was violent at the Southward, on which Day a Battle was fought at Monmouth in the Jerseys between Clintons Army passing from Philadelphia (which they deserted the 18th. preceding) and our Army, after a long Struggle the Enemy gave way. Night coming on prevented in all Probability their entire Destruction. They left 245 of their best Troops dead on the Field of Battle, some they had buried. Near 50 too badly wounded to be removed were left in an House, how many wounded they carried of is uncertain.—The Second in Command is under Arrest, chargeable with some malconduct on that Day. Had he never been in the Enemy’s Hands perhaps he never would have been suspected. He is now under Tryall the Result of which will be made publick. I must therefore suspend my Judgment untill that Time, but am pretty well satisfied that neither the Scholar nor the General will save him if he should be found Culpable in a high Degree.—In this Battle we lost 50 killed, upwards of an 100 wounded—a more full Accountt youll receive from other Hands. I saw a Letter from the Adjutant Generall in which He speaks in the highest Terms of the Bravery of our Troops—it is agreed that they never fought better. Genll. Knox acquired immortal Honour.—The french Fleet arrived in the Delaware about the 8th. July—had they reached it about 3 Weeks sooner they would have securd the Enemys Shipping, both Fleet and Army must have fallen into our Hands. Some Intelligence they got of the near Approach of Mons. De Estang thought fit to sail and march off in Season.—This Fleet has taken many valuable Prizes from the Enemy among which is a Vessel loaded with military Stores having among other Things Six large Mortars with Shells suitable for them. These came very seasonably for the purpose of driving out of their Holes those Pests of Mankind that have so long plagued America for which Preparations are now making and if the French Fleet in Conjunction with that of the united States should prove superior to the British I flatter myself that it will be shortly effected.
I have only time to add that your Family is well and other Connections.—Remember me to your Son, and accept of my best Wishes for your Health, Usefulness and Happiness.

I am yours,
C.T.



Your Brother this day sets off at the Head of a Company on the  Expedition to Rhode Island.


The Commissioners who arrived here in June wrote to Congress (being denied by Genl. Washington a Pass to York Town, untill the Pleasure of Congress should be known). Their Letter and the answer of Congress, You must have received before this Time. Least you should not have received them, it may not be amiss to say, that they acquainted Congress with their Power, the End of their Coming and proposed some Matters as the Basis for Settlement and desird an Interview.—The Answer from Congress was short. That whenever the King of Gt. Bn. discoverd a sincere Disposition for Peace they were ready to attend. The Evidence Congress expected was an explicit Declaration of our Independance or the Removal of their Fleets and Armies. (I give You the Sense tho not the identical Words.) About the Middle of July Congress received a Second Letter, and as it did not contain an explicit Declaration of Independance and the Troops still continuing in New York and Rhode Island with their Fleets, Congress resolved not to return any Answer to said Letter. Govr. Johnston has wrote great Numbers of private Letters—many to Members of Congress, many to others. By order of Congress all Letters from the Commissioners and People in Great Britain to Members of Congress are to be laid before that Body, examined and made publick, some of which we have had in our Papers.—Gen. Read has had the offer of 10,000 Guineas to interest himself in the Affair of Reconciliation—Govr. Johnston the Agent, and a Lady of first Character in Philadelphia connected with the British Gentry the Medium. Reed rejected, by answering that he was not worth purchasing, but supposing he was, The King of Gt. Britain was not rich enough to do it.

